I am constrained to the view that there should be an affirmance. The foreclosure certificates were properly canceled by the trial court. Quevli testified that he acted for Mrs. Quevli as her attorney in the foreclosures "from the beginning of the foreclosures until they were completed and sales held." In his affidavit as to the disbursements in the foreclosure proceedings, he stated "that he is attorney for Anna McGuire Quevli." The circumstance that he did not include an item for attorney's fees in the list of disbursements is of no particular moment. Fees under such circumstances were not necessary to constitute his employment as her attorney to foreclose the mortgages within the provisions of G. S. 1923, § 9606. He prepared the notices of foreclosure (all she did was to sign them). Everything else was done by him. I think there was an employment under G. S. 1923, § 9606. The salutary purpose of the statute, I believe, is not being carried out by the majority holding.
The determination of the trial court, that to the extent of $25,000 the third group should be first liens upon the land, is in accord with the terms of the replacement provisions. What the parties intended is manifest; it was an arrangement of benefit to both. By the exercise of them, Conner would secure additional time in which to relieve his land of the first burden of indebtedness and, when carried out, the Quevlis would be released of personal liability on the first group notes; they were so released although Conner had not assumed payment thereof. There was no time limit fixed in which Conner must avail himself of its provisions. Such replacement was to be had "whenever the mortgagor * * * desires." I think that he acted within a reasonable time considering the facts disclosed by the record. After giving to Mrs. Quevli the second group mortgages, Conner repeatedly endeavored to secure loans with which to take up the first group mortgages. The Quevlis had *Page 618 
knowledge of this. Conner's efforts were unavailing until he finally effected a loan from defendant bank, of which he was president. Under the agreement, Conner had a right to renew the first group mortgages or of executing a new mortgage or mortgages to take their places; in either event, such renewals or new mortgages were to have preference over the mortgages in the second group. In order to accomplish this purpose by a new mortgage or mortgages, it would be necessary for Conner to pay up the first mortgages; this he did, the bank accepting the third group mortgages, relying, without question, as it had the right to do, on the replacement provisions. Those who succeeded to the Quevli interests in the second group mortgages took them subject to the replacement provisions. There was no requirement therein that the third group should correspond in individual amounts with those in the first group; there might have been only one new mortgage. The only limitation was that the total should not exceed $25,000. The evidence clearly shows that Conner's purpose and intention was to exercise the replacement clause privileges. It was not necessary to make a request for the replacement; it would have been futile. The lower court in permitting such replacement properly carried out the intention of the parties and accomplished exactly what they intended should be done.
The rule stated by the majority relative to the effect of the acceptance of a satisfaction of a mortgage is of course sound as a general proposition. In my opinion it does not apply to the situation here nor was there a merger as to the assigned mortgages contrary to Conner's intention and against his interest. Converse v. Jenson, 158 Minn. 209, 197 N.W. 490, and cases cited; 10 R.C.L. 666; 99 A.S.R. 170, note; 2 Jones, Mortgages (8 ed.) p. 508, § 1080, et seq. The $15,200 mortgage, as well as the three mortgages of which Conner secured assignments, should be replaced by the third group mortgages. *Page 619